DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PERSSON (US 2018/0310798) in view of PERS et al. (US 2015/0265128).

Re Claim 11, PERSSON does not appear to teach to determine the condition at the filter. However, it is well known in the art to determine filter condition based on the pressure measured above the drain pump. For example, PERS et al. teaches to drain the dishwasher and measure the operating current of the drain pump to determine that the filter is clogged. See Abstract and Claim 1. Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the dishwasher as taught by PERSSON using a sensor and to specifically measure pressure of the drain pump, and determine a filter condition (such as clogged) and to direct the drain pump (to drain to reduce the clogging) as taught by PERS et al.
Re Claim 12, PERS et al. teaches to compare a pressure and if it is less than a predetermine value, the filter is clogged. See Claim 2. Re Claim 14, it is at least obvious to also determine a pressure to be greater than a predetermined reference value to ensure proper operation.
Re Claim 16, PERS et al. teaches to signal to a user when the filter is clogged, in which the determination is made based on comparing the measured current value to a reference value.
Re Claims 18-19, PERS et al. teaches to measure the current of the motor of the drain pump and comparing to a predetermined threshold current value. See Abstract and Claims 1-2. Claim 20 is considered obvious as a current variation value can be the difference between a measurement and a predetermined value.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PERSSON (US 2018/0310798) in view of PERS et al. (US 2015/0265128) further in view of EDWARDS et al. (US 5,762,080).
PERSSON in view of PERS et al. is relied upon as applied to the claims above.
Claim 15 is further directed towards pulsing the drain pump, which PERSSON in view of PERS et al. does not appear to teach explicitly.
However, it is well known in the art to pulse a drain pump to clear a collection chamber. For example, EDWARS et al. teaches a dishwasher which pulses the drain pump to clear the collection chamber without draining too much liquid. Col 6 lines 48-57.
Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the dishwasher as taught by PERSSON in view of PERS et al. and to pulse the drain pump when the pressure is greater, to release the fluid and pressure and clear the collection chamber without losing too much liquid as taught by EDWARDS et al.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over PERSSON (US 2018/0310798) in view of PERS et al. (US 2015/0265128) further in view of POYNER et al. (US 9,565,987).
PERSSON in view of PERS et al. is relied upon as applied to the claims above.
Claim 17 is further directed towards a secondary fluid sensor which receives a fluid level signal, which PERSSON in view of PERS et al. does not appear to teach explicitly.
However, it is well known in the art to provide a secondary fluid sensor to determine a fluid level signal. For example, POYNER et al. teaches a fluid level signal in a dishwasher to prevent overfilling in a dishwasher. See Abstract.
Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the dishwasher as taught by PERSSON in view of PERS et al. and to provide a fluid sensor to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711